DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 
Claims 1-9, 11, 16, 22 and 27 are cancelled.  Therefore, claims 10, 12-15, 18-21, 23-26 and 28-29 are pending.

Response to Arguments
Applicant's arguments filed on 07/20/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows:
1-  DRAWING OBJECTIONS: In the pending application, Applicant respectfully submits that an express illustration of the color filter glass being curved is readily understandable concept, and is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.
2-  CLAIM REJECTIONS: 
(A) 	   In Yashiro, the liquid crystal cell (50) is configured on top of a surface of the TFT substrate (10), in which a counter electrode (27) is configured on top of the surface, and below CF layer (26). Thus, this configuration does not meet the amended feature that recites "a color filter glass comprising a color filter, configured on top of an outer surface of the liquid crystal cell." 
(B)     Furthermore, the CF layer (26) is configured below insulating layer 25, as well as numerous other layers (e.g., 23, 22, 21, 5) which does not meet the amended feature that recites "wherein the color filter glass comprises a polarization filter, covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of the display and/or control element." 
(C)     Moreover, the amended features recite "a masking layer partially covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack". As can be seen from FIG. 1 above, Yashiro clearly shows the blocking layer (22) as extending over the entire bottom surface of the insulating layer (21). Furthermore, Yashiro teaches away from a configuration where the blocking region is configured as a partial covering on the lateral protrusions (see, e.g., 40) of the stack. Yashiro clearly teaches that the blocking region is configured to block regions within the main block (4) to block light leakage emanating from the metal bridge (35): "The metal bridge 35 overlaps the light blocking layer 22 (BM), which covers the space between pixels, in such a way as to correspond to the light blocking layer 22. In other words, the light blocking layer 22 covers the metal bridge 35 as seen in plan view. This allows the present embodiment to use the light blocking layer 22 to block light reaching the region where the metal bridge 35 is formed and to block light leaking laterally from the metal bridge 35 or light reflected by the metal bridge 35." Paragraphs [0158]-[0159].

Examiner’s responses to Applicants’ ONLY arguments are follows:
1-  DRAWING OBJECTIONS: Examiner respectfully disagrees since there is no clear structure, which shows what portions of the color filter glass are curved in claims 17 and 28. Please show the curved portions of the color filter glass in new drawing or amended drawing. Thus OBJECTION of DRAWING is repeated in this office action.

2-  CLAIM REJECTIONS: Examiner respectfully disagrees.  
(A)	In the paragraph [0132], “As shown in FIGS. 1 and 2, the substrate 20 includes an insulating substrate 21, a light blocking layer 22, a touch panel layer 23, a resin layer 24, a counter electrode 27 (optical element driving electrode, common electrode), and an alignment film (not illustrated), with these constituent elements (members) stacked in the order named”. Therefore, this configuration in the paragraph [0132] meets the amended feature that recites "a color filter glass comprising a color filter, configured on top of an outer surface of the liquid crystal cell."
(B)	As shown in FIG. 1, the CF layer (26) is configured below insulating layer 25, as well as numerous other layers (e.g., 23, 22, 21, 5) which meet the amended feature that recites "wherein the color filter glass comprises a polarization filter, covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of the display" (and/or control element, which may not include in claim subject).  However, "wherein the color filter glass comprises a polarization filter, covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of the display and control element", which obviously disclose with the reference Enomoto et al. (WO 2013002201) and Wu (US 20160377911).
(C)	The amended feature that recites "a masking layer partially covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack", and does not recite “the blocking region is configured as a partial covering on the lateral protrusions of the stack”.  The paragraphs [0158]-[0160] of Yashiro disclose “the light blocking layer 22 (BM), which covers the space between pixels”, “the light blocking layer 22 covers the metal bridge 35 as seen in plan view”, “since the light blocking layer 22 corresponds in shape to the metal bridge 35, the light blocking layer 22 and the metal bridge 35 can be formed with use of the same mask pattern”, these configurations in the paragraphs [0158]-[0160] meet the amended feature that recites "a masking layer partially covering a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack", not “the blocking region is configured as a partial covering on the lateral protrusions of the stack”.   
Fig. 2 of the instant application shows “the masking 31 covering a bottom surface of the color filter glass separately in one or more regions of the lateral protrusions on a projection region of the layer stack” outside the seal member, which can be obviously disclosed with references: Enomoto et al. (WO 2013002201) with a frame forming portion 25a (a masking layer) made of the same material (resin) as the BM layer 22 and the light shielding layer 24; Wu (US 20160377911) with light shielding film34 and Chen et al. (US 20190049778) with a light-shielding unit 340 (a masking layer) disposed at a periphery of the external surface of the first substrate 310.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “at least portions of the color filter glass are curved” in claims 17 and 28 must be shown or the feature(s) canceled from the claim(s) since there is unclear what portions of the color filter glass are curved. Please show the curved portions of the color filter glass in new drawing or amended drawing.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14, 19-21, 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 20140152921) in view of Enomoto et al. (WO 2013002201).

    PNG
    media_image1.png
    339
    956
    media_image1.png
    Greyscale

Regard to claims 10 and 29, Yashiro et al. disclose a layer stack for a display and/or control element comprising: 
a thin film transistor (TFT) layer [a substrate 10 is an active-matrix substrate such as a TFT (thin-film transistor) substrate [0120]]; 
a liquid crystal cell [a liquid crystal layer 50] configured on top of a surface of the TFT layer; and 
a color filter glass 20 comprising a color filter, configured on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer [As shown in FIGS. 1 and 2, the substrate 20 includes an insulating substrate 21, a light blocking layer 22, a touch panel layer 23, a resin layer 24, a counter electrode 27 (optical element driving electrode, common electrode), and an alignment film (not illustrated), with these constituent elements (members) stacked in the order named [0132]], 
wherein 
the color filter glass 20 comprises a polarization filter [polarization plate 5], covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of the display [and/or control element], and 
wherein 
the color filter glass 20 is configured to protrude laterally in the layer stack at least partially over the TFT layer 10 and/or the liquid crystal cell 50 on the outermost surface, and 
wherein 
the color filter glass 20 comprises a masking layer [light blocking layer 22] on a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions on a projection region of the layer stack.  
Regard to claim 21, Yashiro et al. disclose a method of forming a layer stack for a display and/or control element comprising: 
providing a thin film transistor (TFT) layer [a substrate 10 is an active-matrix substrate such as a TFT (thin-film transistor) substrate [0120]]; 
providing a liquid crystal cell [a liquid crystal layer 50] configured on top of a surface of the TFT layer; and 
providing a color filter glass 20 comprising a color filter, configured on top of an outer surface of the liquid crystal cell facing away from the TFT layer [As shown in FIGS. 1 and 2, the substrate 20 includes an insulating substrate 21, a light blocking layer 22, a touch panel layer 23, a resin layer 24, a counter electrode 27 (optical element driving electrode, common electrode), and an alignment film (not illustrated), with these constituent elements (members) stacked in the order named [0132]], 
wherein 
the color filter glass comprises a polarization filter [polarization plate 5], covering at least a top portion of the surface of the color filter glass, and is configured on an outermost surface of the display and/or control element, 
wherein 
providing the color filter glass comprises configuring the color filter glass to protrude laterally in the layer stack on the outermost surface at least partially over the surface of the TFT layer and/or the liquid crystal cell, and 
configuring a masking layer on a bottom surface of the color filter glass for reducing transparency in one or more regions of the lateral protrusions of the layer stack in a projecting region.

Yashiro et al. fail to disclose the layer stack for a display and/or control element, wherein the color filter glass comprises a masking layer partially covering a bottom surface of the color filter glass or configuring a masking layer on a bottom surface of the color filter glass for reducing transparency separately in one or more regions of the lateral protrusions on a projection region of the layer stack.  

    PNG
    media_image2.png
    166
    883
    media_image2.png
    Greyscale

Enomoto et al. teach the layer stack for a display and/or control element comprising: a thin film transistor (TFT) layer 10; a liquid crystal cell 30 configured on top of a surface of the TFT layer; and a color filter glass 21 comprising a color filter, configured on top of an outer surface of the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass 20 is configured on an outermost surface of the display and/or control element 302/303, and
wherein 
the color filter glass 20 is configured to protrude laterally in the layer stack at least partially over the TFT layer 10 and/or the liquid crystal cell 30 on the outermost surface, and 
wherein 
the color filter glass 20 comprises a masking layer [a frame forming portion 25a (a masking layer) made of the same material (resin) as the BM layer 22 and the light shielding layer 24] partially covering a bottom surface of the color filter glass for reducing transparency separately in one or more regions of the lateral protrusions on a projection region of the layer stack.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein the color filter glass comprises a masking layer partially covering a bottom surface of the color filter glass or configuring a masking layer on a bottom surface of the color filter glass for reducing transparency separately in one or more regions of the lateral protrusions on a projection region of the layer stack for displaying at least one of a frame pattern, a mark or a design pattern is formed in the portion of the frame region which is on the outer side of the seal member (abstract) as Enomoto et al. taught.
Regard to claim 12, Yashiro et al. disclose the layer stack, wherein the masking layer [light blocking layer 22] is configured on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass 20/21 to an edge of a seal 60 for the liquid crystal cell 50 extending in the stacking direction of the layer stack,  

Regard to claim 13, Yashiro et al. disclose the layer stack, wherein the masking layer [light blocking layer 22] is configured on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass 20/21 into a region between a seal 60 for the liquid crystal cell 50 and the color filter glass 20/21.  

Regard to claims 14 and 25, Yashiro et al. fail to disclose the layer stack, wherein the seal is colored. However, Enomoto et al. teach the layer stack (the method), wherein the seal is colored [the pigment contained in the sealing member 40 is not limited to black and can be changed as appropriate. For this reason, the seal member 40 can also be red, green, blue and metal colors, for example, and the seal member 40 can be the same color as the frame layer 25 or a different color from the frame layer 25] for providing the color frame as Enomoto et al. taught.

Regard to claim 19, Yashiro et al. disclose the layer stack, wherein the color filter glass comprises a component located on the color filter glass configured to react electrically to the touch of a user [touch panel layer 23 is stacked with sensor electrode 31 in the color substrate 20].  

Regard to claim 20, Yashiro et al. disclose the layer stack, wherein the TFT layer is connected electrically to a control unit located adjacent to the TFT layer, or outside the layer stack [The IC chip includes a driving circuit to which wires, such as gate lines and source lines, of the substrate 10 are connected, a position detecting circuit for detecting the coordinate position of an object to be detected, and the like [0116]. The terminal area 40 has an IC chip (not illustrated) mounted thereon as an electronic circuit, and has an FPC (flexible printed circuit) board or the like attached thereto as a film substrate for transmitting signals for image display, position detection, etc. [0115]].

Regard to claim 23, Yashiro et al. disclose the method further comprising configuring the masking layer [light blocking layer 22] is on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass to an edge of a seal for the liquid crystal cell extending in the stacking direction of the layer stack,  

Regard to claim 24, Yashiro et al. disclose the method further comprising configuring the masking layer [light blocking layer 22] on a side of the color filter glass 20/21 facing the liquid crystal cell 50, and extending from an encompassing edge of the color filter glass 20/21 into a region between a seal for the liquid crystal cell 50 and the color filter glass 20/21.  

2.	Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (US 20140152921) in view of Enomoto et al. (WO 2013002201) as applied to claims 10 and 21 in further view of Wu (US 20160377911).
Yashiro et al. also disclose the layer stack, wherein the masking layer comprises a plurality of sections [the light blocking layer 22 covers the metal bridge 35 as seen in plan view [0159]. The light blocking layer 22 is so patterned that when it is included in the liquid crystal panel 2, the light blocking layer 22 will cover switching elements and wires (for example, gate lines, source lines, and auxiliary capacitor lines) on the substrate 10 [0246]].
Yashiro et al. fail to disclose the layer stack, wherein a light source is located next to a layer stack on a side of the color filter glass facing the TFT layer, which is configured to emit light into interruptions in the masking.  

    PNG
    media_image3.png
    261
    442
    media_image3.png
    Greyscale

Wu teaches the layer stack, wherein the light shielding film 34 and the black matrix film layer 103 may be formed by one patterning process and a light source 210 is located next to a layer stack on a side of the color filter glass 10 facing the TFT layer 20, which is configured to emit light into interruptions in the masking [the light shielding film 34].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein a light source is located next to a layer stack on a side of the color filter glass facing the TFT layer, which is configured to emit light into interruptions in the masking for blocked light irradiating towards other regions except the first region of the upper substrate, thereby avoiding light leakage of the display device [0024] as Wu taught.

3.	Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Enomoto et al. (WO 2013002201) as applied to claims 10 and 21 in further view of Chen (US 20190049778).

Yashiro et al. fail to disclose the layer stack, wherein at least portions of the color filter glass are curved.  

    PNG
    media_image4.png
    206
    692
    media_image4.png
    Greyscale

Chen teaches the layer stack (the method), wherein at least portions of the color filter glass are curved [the liquid crystal display panel of this application may be a curved display panel, and the liquid crystal display device of this application may be a curved display device [0043]; the outward convex glass of a color filter substrate 310 [0060]; thus at least portions of the color filter glass are curved].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein at least portions of the color filter glass are curved for providing a curved display panel as Chen taught.

4.	Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Enomoto et al. (WO 2013002201) as applied to claims 10 and 21 in further view of Eguchi et al. (US 20090160822).

Yashiro et al. fail to disclose the layer stack, wherein at least portions of the color filter glass are curved.  

    PNG
    media_image5.png
    317
    648
    media_image5.png
    Greyscale

Eguchi et al. teach the layer stack, wherein at least portions of the color filter glass are curved as [if the user presses the liquid crystal display 10 using his/her finger, as shown in FIG. 8B, the second electrode 38B is bent, and the distance between the first electrode 38A and the second electrode 38B is reduced. For this reason, if the user presses the liquid crystal display 10 using his/her finger, the capacitance Cs of the capacitance detection element 38 increases. In this way, a change in capacitance is detected [0054]; see Fig. 8B].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein at least portions of the color filter glass are curved for detecting a change in capacitance as Eguchi et al.  taught.
5.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Enomoto et al. (WO 2013002201) as applied to claims 10 in further view of Kawazu et al. (JP H09235141).

Yashiro et al. fail to disclose the layer stack, wherein the color filter glass is 0.5 mm to 3 mm thick.  

Kawazu et al. teach the layer stack, wherein the color filter glass is 0.5 mm to 3 mm thick [By using a transparent glass substrate colored in green and having a thickness of 1.5 to 5.5 mm, an ultraviolet blocking glass plate having a transmission color close to neutral gray can be obtained. The color tone of transmitted light by the coloring fine particles in the ultraviolet absorbing colored film changes depending on the refractive index of the matrix of the film].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a layer stack for a display and/or control element as Yashiro et al. disclosed, wherein the color filter glass is 0.5 mm to 3 mm thick for blocking an ultraviolet to obtain a transmission color close to neutral gray as Kawazu et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871